NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            HEATHER R., Appellant,

                                         v.

        DEPARTMENT OF CHILD SAFETY, M.R., O.R., Appellees.

                              No. 1 CA-JV 16-0227
                                FILED 1-24-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD28158
                 The Honorable Cari A. Harrison, Judge

                                   AFFIRMED


                                    COUNSEL

David W. Bell, Mesa
By David W. Bell
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee Department of Child Safety
                        HEATHER R. v. DCS et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco1 delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Chief Judge Michael J. Brown
joined.


O R O Z C O, Judge:

¶1           Heather R. (Mother) appeals the juvenile court’s order
terminating her parental rights to her children, M.R. and O.R. For the
following reasons, we affirm.

                            BACKGROUND

¶2             Mother is the biological mother of M.R., born in 2005, and
O.R., born in 2010. In April 2014, the Department of Child Safety (DCS)
took custody of the children after learning Mother had left them with their
maternal grandmother for an extended period without providing her with
legal authority to care for them. At the time of the removal, grandmother
had not heard from Mother in more than a month and Mother was
presumed to be homeless and using illegal drugs. DCS filed a dependency
petition, alleging Mother had neglected the children, and in June 2014, the
juvenile court adjudicated the children dependent as to Mother.

¶3            In October 2014, Mother met with a DCS caseworker and
admitted she was currently using methamphetamine, and declined to
participate in substance abuse treatment or reunification services. In May
2015, Mother again met with the caseworker and thereafter attended some
parent aide visits, but continued using methamphetamine until at least
October 2015.

¶4           In July 2015, DCS filed a motion to terminate Mother’s
parental rights, alleging abandonment under Arizona Revised Statutes




1      The Honorable Patricia A. Orozco, Retired Judge of the Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article VI, Section 3 of the Arizona Constitution.



                                    2
                         HEATHER R. v. DCS et al.
                           Decision of the Court

(A.R.S.) section 8-533.B.1 (2016).2 In August 2015, DCS filed an amended
motion, adding the statutory grounds of nine and fifteen months’ out-of-
home placement under A.R.S. § 8-533(B)(8)(a) and (c) (2016).

¶5             In September 2015, Mother participated in a psychological
evaluation with Dr. Ashley Hart. Dr. Hart recommended Mother
participate in inpatient treatment to address her substance abuse.
However, Mother continued to refuse treatment. Mother tested positive for
methamphetamine twice in September 2015 and tested just three more
times in the five months preceding the severance adjudication.

¶6             On February 17, 2016, the juvenile court held a one-day
contested severance hearing and on February 24, the court issued its ruling
terminating Mother’s parental rights to the children on all grounds alleged.
The court also found termination of Mother’s parental rights was in the best
interests of the children.

¶7            We have jurisdiction over Mother’s appeal, filed out of time
by leave of the superior court, under A.R.S. §§ 8-235.A (2016), 12-120.21.A.1
(2016), and 12-2101.A.1 (2016).

                               DISCUSSION

¶8            Mother asserts the juvenile court erred in terminating her
parental rights on the abandonment ground because she “cured” the
abandonment in the final months before the severance hearing by
reengaging in the children’s lives. Mother also challenges the court’s ruling
on the nine- and fifteen-month out-of-home placement grounds, arguing
DCS failed to provide her with adequate American Sign Language
translation services to accommodate her hearing disability, and thus failed
to make a diligent effort to provide her with reunification services.3
Because sufficient evidence in the record supports termination based on
abandonment, we need not address Mother’s contentions as to the other
grounds. See Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251, ¶ 27
(2000) (holding if reasonable evidence supports termination on any one
statutory ground, this court need not consider challenges pertaining to
other grounds).


2     Absent material revision after the relevant date, we cite a statute’s
current version.

3    Mother does not contest the best interests finding, which the record
adequately supports.


                                      3
                          HEATHER R. v. DCS et al.
                            Decision of the Court

¶9             The juvenile court may terminate a parent’s rights if it finds
one of the statutory grounds by clear and convincing evidence, and the
termination is in the child’s best interests. Kent K. v. Bobby M., 210 Ariz. 279,
281–82, 288, ¶¶ 7, 41 (2005) (interpreting A.R.S. § 8–533.B). We review an
order terminating parental rights for an abuse of discretion and will affirm
if the order is supported by sufficient evidence in the record. Calvin B. v.
Brittany B., 232 Ariz. 292, 296, ¶ 17 (App. 2013). As the trier of fact in a
termination proceeding, the juvenile court “is in the best position to weigh
the evidence, observe the parties, judge the credibility of witnesses, and
make appropriate findings.” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz.
278, 280, ¶ 4 (App. 2002).

¶10             Section 8-533(B)(1) provides for termination of parental rights
in the case of abandonment. “Abandonment” means “the failure of a parent
to provide reasonable support and to maintain regular contact with [her]
child, including providing normal supervision.” A.R.S. § 8-531.1. A
termination order based on abandonment must include a judicial finding
“that a parent has made only minimal efforts to support and communicate
with [her] child.” Id. A parent’s “[f]ailure to maintain a normal parental
relationship with [her] child without just cause for a period of six months
constitutes prima facie evidence of abandonment.” Id. Whether a parent
has abandoned her child is a question of fact to be resolved by the juvenile
court. Pima County Juv. Action No. S–1182, 136 Ariz. 432, 432 (App. 1983).
In determining whether a parent has abandoned a child, a court may
consider factors such as whether the parent has provided “reasonable
support, maintained regular contact with the child and provided normal
supervision.” Kenneth B. v. Tina B., 226 Ariz. 33, 37, ¶ 18 (1994) (internal
quotations omitted).

¶11          Mother testified at the severance hearing that she visited her
children “on [her] own” once every two or three months during the six-
month period between April and October 2014. However, the DCS
caseworker testified that after she met with Mother in October 2014, DCS
closed out two referrals for parent aide services because Mother failed to
contact the parent aide. The caseworker also testified that after finally
engaging in services in May 2015, Mother only sporadically attended visits
and did not call to cancel a few of the times she had failed to show up.
Mother admitted she had only visited the children a total of four to six times
between October 2015 and February 2016. Mother also admitted she did
not provide the children with food or any significant financial support
during the entire period of the dependency. Mother’s own testimony
shows she had very limited and inconsistent interaction with the children



                                       4
                        HEATHER R. v. DCS et al.
                          Decision of the Court

and she did not provide for their care or support for more than a year. This
evidence is sufficient to support the court’s finding of abandonment.

¶12            Mother concedes in her brief on appeal she “was primarily
absent from the children’s lives for the first fifteen months of this case.”
Despite this concession, however, Mother asserts “she has overcome or
cured” the abandonment “by resuming her relationship with the children
over the seven months prior to the termination trial.” We do not find
evidence in the record supporting this assertion. “[A] prima facie case of
abandonment cannot automatically be considered rebutted merely by post-
petition attempts to reestablish a parental relationship. Such an automatic
rule would virtually eliminate any possibility of success for a petition in a
contested termination action.” Maricopa Cnty Juv. Action No. JS-500274, 167
Ariz. 1, 8 (1990). As noted supra ¶ 11, Mother was sporadic in attending her
visits even in the months leading up to the severance hearing. On this
record, the juvenile court properly found Mother has failed to rebut the
prima facie case of abandonment established by her lengthy absence from
the children; and we uphold the court’s ruling terminating Mother’s
parental rights under A.R.S. § 8-533.B.1.

                               CONCLUSION

¶13          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights to M.R. and O.R.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5